Exhibit 10.1

 

THE MACERICH COMPANY

2003 EQUITY INCENTIVE PLAN

 

As Amended and Restated as of May 26, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

1.

THE PLAN

1

 

1.1

Purpose

1

 

1.2

Administration and Authorization; Power and Procedure

1

 

1.3

Participation

3

 

1.4

Shares Available for Awards; Share Limits

3

 

1.5

Grant of Awards

4

 

1.6

Award Period

5

 

1.7

Limitations on Exercise and Vesting of Awards

5

 

1.8

No Transferability; Limited Exception to Transfer Restrictions

5

 

 

 

 

2.

OPTIONS

6

 

2.1

Grants

6

 

2.2

Option Price

6

 

2.3

Limitations on Grant and Terms of Incentive Stock Options

7

 

2.4

Limits on 10% Holders

8

 

2.5

Effects of Termination of Employment or Service

8

 

2.6

Limitation on Exercise of Option Award

9

 

 

 

 

3.

STOCK APPRECIATION RIGHTS (INCLUDING LIMITED STOCK APPRECIATION RIGHTS)

9

 

3.1

Grants

9

 

3.2

Exercise of Stock Appreciation Rights

9

 

3.3

Payment

10

 

 

 

 

4.

RESTRICTED STOCK AND STOCK UNIT AWARDS

11

 

4.1

Grants

11

 

4.2

Restrictions

12

 

4.3

Return to the Corporation

12

 

 

 

 

5.

PERFORMANCE SHARE AWARDS, OTHER STOCK AWARDS AND DIVIDEND EQUIVALENT RIGHTS

12

 

5.1

Grants of Performance Share Awards

12

 

5.2

Special Performance-Based Awards

13

 

5.3

Grants of Stock Bonuses and Other Awards

14

 

i

--------------------------------------------------------------------------------


 

 

5.4

Deferred Payments

15

 

5.5

Limitations on Awards

15

 

5.6

Dividend Equivalent Rights

15

 

5.7

Operating Partnership Units or other Convertible Units

15

 

5.8

Alternative Payments

16

 

 

 

 

6.

OTHER PROVISIONS

16

 

6.1

Rights of Eligible Persons, Participants and Beneficiaries

16

 

6.2

Adjustments; Acceleration

16

 

6.3

Effect of Termination of Service on Awards

19

 

6.4

Compliance with Laws

20

 

6.5

Tax Matters

21

 

6.6

Plan and Award Amendments, Termination and Suspension

21

 

6.7

Privileges of Stock Ownership

22

 

6.8

Effective Date of the Plan

22

 

6.9

Term of the Plan

22

 

6.10

Governing Law/Construction/Severability

23

 

6.11

Captions

23

 

6.12

Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation

23

 

6.13

Non-Exclusivity of Plan

24

 

6.14

No Corporate Action Restriction

24

 

6.15

Other Company Benefit and Compensation Program

24

 

6.16

Clawback Policy

25

 

 

 

 

7.

DEFINITIONS

25

 

7.1

Definitions

25

 

ii

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY

2003 EQUITY INCENTIVE PLAN

 

As Amended and Restated as of May 26, 2016

 

1.              THE PLAN.

 

1.1                               Purpose.

 

The purpose of this Plan is to promote the success of the Company by providing
the grant of Awards to attract, motivate, retain and reward key employees
(including employees who are officers) and directors of, and certain consultants
and advisors to, the Company with awards and incentives for individual service
or performance, financial performance of the Company and market performance of
the Corporation’s Common Stock.  “Corporation” means The Macerich Company, a
Maryland corporation, and its successors, and “Company” means the Corporation
and its Subsidiaries, collectively.  These terms and other capitalized terms are
defined in Article 7.

 

1.2                               Administration and Authorization; Power and
Procedure.

 

(a)                                 Committee.  This Plan shall be administered
by and all Awards to Eligible Persons shall be authorized by the Committee. 
Action of the Committee with respect to the administration of this Plan shall be
taken pursuant to a majority vote or by unanimous written consent of its
members.  Where the Committee authorizes the issuance of shares under this Plan,
the Committee shall adopt a resolution which sets the minimum consideration for
the shares to be issued or a formula for its determination, fairly describes any
consideration other than money and states any findings required by this Plan or
the partnership agreement of The Macerich Partnership, L.P.

 

(b)                                 Plan Awards; Interpretation; Powers of
Committee.  Subject to the express provisions of this Plan, the resolutions of
the Board approving this Plan, and compliance with Section 2-203 of the Maryland
General Corporation Law, the Committee shall have the authority:

 

(i)                                     to determine eligibility and, from among
those persons determined to be eligible, the particular Eligible Persons who
will receive an Award;

 

(ii)                                   to grant or approve Awards, including
Awards issued by its Subsidiaries, to Eligible Persons, determine the price at
which securities will be offered or awarded and the amount of securities to be
offered or awarded to any of such persons, and determine the other specific
terms and conditions of such Awards, including any performance criteria,
consistent with the express limits of this Plan, and establish the installments
(if any) in which such Awards shall become exercisable or shall vest, or
determine that no delayed exercisability or vesting is required, and establish
the events of termination or reversion of such Awards;

 

1

--------------------------------------------------------------------------------


 

(iii)                               to approve the forms of Award Agreements
(which need not be identical either as to type of award or among Participants);

 

(iv)                               to construe and interpret this Plan and any
agreements defining the rights and obligations of the Company and Participants
under this Plan, further define the terms used in this Plan, and prescribe,
amend and rescind rules and regulations relating to the administration of this
Plan;

 

(v)                                  to cancel, modify, or waive the
Corporation’s rights with respect to, or modify, discontinue, suspend, or
terminate any or all outstanding Awards held by Eligible Employees, subject to
any required consent under Section 6.6;

 

(vi)                              to accelerate or extend the exercisability or
extend the term of any or all such outstanding Awards within the maximum term of
such Awards under Section 1.6;

 

(vii)                           to determine whether, and the extent to which,
adjustments are required pursuant to Section 6.2 hereof and authorize the
termination, conversion, substitution or succession of Awards upon the
occurrence of an event of the type described in Section 6.2; and

 

(viii)                        to make all other determinations and take such
other action as contemplated by this Plan or as may be necessary or advisable
for the administration of this Plan and the effectuation of its purposes.

 

Notwithstanding the foregoing and except for an adjustment pursuant to
Section 6.2(a) the Committee shall not without the approval of stockholders
(1) amend an outstanding Option or SAR to reduce the exercise price or base
price of the Award, (2) cancel, exchange, or surrender an outstanding Option or
SAR, when the exercise or base price exceeds the Fair Market Value of one share
of Common Stock, in exchange for cash or other Awards, (3) cancel, exchange, or
surrender an outstanding Option or SAR in exchange for an Option or SAR with an
exercise or base price that is less than the exercise or base price of the
original Award, or (4) take any other action with respect to an Option or SAR
that would be treated as a repricing under the rules and regulations of the
principal U.S. national securities exchange on which the Company’s shares of
Common Stock are listed.

 

(c)                                  Binding Determinations/Liability
Limitation.  Any action taken by, or inaction of, the Corporation, any
Subsidiary, the Board or the Committee relating or pursuant to this Plan and
within its authority hereunder or under applicable law shall be within the
absolute discretion of that entity or body and shall be conclusive and binding
upon all persons.  Neither the Board nor any Committee, nor any member thereof
or person acting at the direction thereof shall be liable for any act, omission,
interpretation,

 

2

--------------------------------------------------------------------------------


 

construction or determination made in good faith in connection with this Plan
(or any Award made under this Plan), and all such persons shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, attorneys’ fees) arising or
resulting therefrom to the fullest extent permitted by law and/or under any
directors and officers liability insurance coverage that may be in effect from
time to time.

 

(d)           Reliance on Experts.   In making any determination or in taking or
not taking any action under this Plan, the Committee or the Board, as the case
may be, may obtain and may rely upon the advice of experts, including
professional advisors to the Corporation.  No director, officer or agent of the
Company shall be liable for any such action or determination taken or made or
omitted in good faith.

 

(e)           Delegation.  The Committee may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Company.

 

1.3          Participation.

 

Awards may be granted by the Committee only to those persons that the Committee
determines to be Eligible Persons.  An Eligible Person who has been granted an
Award may, if otherwise eligible, be granted additional Awards if the Committee
shall so determine.

 

1.4          Shares Available for Awards; Share Limits.

 

(a)           Shares Available.  Subject to the provisions of Section 6.2, the
capital stock that may be delivered under this Plan shall be shares of the
Corporation’s authorized but unissued Common Stock.  The shares may be delivered
for any lawful consideration.

 

(b)           Share Limits.

 

(i)            The maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted to Eligible Persons under this Plan shall
not exceed 19,825,428 shares (the “Share Limit”).

 

(ii)           The maximum number of shares of Common Stock that may be
delivered pursuant to options qualified as Incentive Stock Options granted under
this Plan is 4,000,000 shares.

 

(iii)          The maximum number of shares subject to those Options and Stock
Appreciation Rights that are granted during any calendar year to any individual
under this Plan shall be limited to 750,000.

 

(iv)          Each of the foregoing numerical limits shall be subject to
adjustment as contemplated by this Section 1.4 and Section 6.2.

 

3

--------------------------------------------------------------------------------


 

(c)           Calculation of Available Shares and Replenishment.  To the extent
that an Award granted under this Plan is settled in cash or a form other than
shares of Common Stock, the shares that would have been delivered had there been
no such cash or other settlement shall not be counted against the shares
available for issuance under this Plan.  In the event that shares of Common
Stock are delivered in respect of a Dividend Equivalent Right granted under this
Plan (and for purposes of clarity, other than as a result of an adjustment
pursuant to Section 6.2), the actual number of shares delivered with respect to
the Award shall be counted against the share limits of this Plan.  (For purposes
of clarity, if 1,000 Dividend Equivalent Rights are granted and outstanding when
the Corporation pays a dividend, and 50 shares are delivered in payment of those
rights with respect to that dividend, 50 shares shall be counted against the
share limits of this Plan).  To the extent that shares of Common Stock are
delivered pursuant to the exercise of an Option or Stock Appreciation Right
granted under this Plan, the number of underlying shares as to which the
exercise related shall be counted against the applicable share limits under
Section 1.4(b), as opposed to only counting the shares actually issued.  (For
purposes of clarity, if a Stock Appreciation Right relates to 100,000 shares and
is exercised at a time when the payment due to the Participant is 15,000 shares,
100,000 shares shall be charged against the applicable share limits under
Section 1.4(b) with respect to such exercise.)  Shares that are subject to or
underlie Awards granted under this Plan which expire or for any reason are
cancelled or terminated, are forfeited, fail to vest, or for any other reason
are not paid or delivered under this Plan shall again be available for
subsequent Awards under this Plan.  Shares that are exchanged by a Participant
or withheld by the Corporation as full or partial payment in connection with any
Award under this Plan, as well as any shares exchanged by a Participant or
withheld by the Corporation or one of its Subsidiaries to satisfy the tax
withholding obligations related to any Award, shall not be available for
subsequent Awards under this Plan.  In the event the Corporation repurchases
shares of Common Stock on the open market, such shares shall not be added to the
share limits under Section 1.4(b).  Refer to Section 6.12 for application of the
foregoing share limits with respect to assumed awards.  The foregoing
adjustments to the share limits of this Plan are subject to any applicable
limitations under Section 162(m) of the Code with respect to Awards intended as
performance-based compensation thereunder.

 

1.5          Grant of Awards.

 

Subject to the express provisions of this Plan, the Committee shall determine
the number of shares of Common Stock subject to each Award, the price (if any)
to be paid for the shares or the Award and, in the case of Performance Share
Awards, in addition to matters addressed in Section 1.2(b), the specific
objectives, goals and performance criteria that further define the terms of the
Performance Share Award.  Each Award shall be evidenced by an Award Agreement. 
The Award Agreement shall set forth the material terms and conditions of the
Award established by the Committee consistent with the specific provisions of
this Plan.

 

4

--------------------------------------------------------------------------------


 

1.6          Award Period.

 

Each Award and all executory rights or obligations under the related Award
Agreement shall expire on such date (if any) as shall be determined by the
Committee, but, subject to Section 4.1(c), in the case of Options and Stock
Appreciation Rights, not later than ten (10) years after the Award Date.

 

1.7          Limitations on Exercise and Vesting of Awards.

 

(a)           Provisions for Exercise.  Once exercisable an Award shall remain
exercisable until the expiration or earlier termination of the Award.

 

(b)           Procedure.  Any exercisable Award shall be deemed to be exercised
when the Secretary or the Treasurer of the Corporation or its or their designee
approves a notice of such exercise in the form required by the Company from the
Participant, together with any required payment made in accordance with
Section 2.2.

 

(c)           Fractional Shares/Minimum Issue.  Fractional share interests shall
be disregarded, but may be accumulated. The Committee, however, may determine in
the case of Eligible Persons that cash, other securities, or other property will
be paid or transferred in lieu of any fractional share interests.  No fewer than
100 shares may be purchased on exercise of any Award at one time unless the
number purchased is the total number at the time available for purchase under
the Award.

 

1.8          No Transferability; Limited Exception to Transfer Restrictions.

 

(a)           Limit On Exercise and Transfer.  Unless otherwise expressly
provided in (or pursuant to) this Section 1.8, by applicable law and by the
Award Agreement, as the same may be amended, (i) Awards are non-transferable and
shall not be subject in any manner to sale, transfer, anticipation, alienation,
assignment, pledge, encumbrance or charge; (ii) Awards shall be exercised only
by the Participant; and (iii) amounts payable or shares issuable pursuant to any
Award shall be delivered only to (or for the account of) the Participant.

 

(b)           Exceptions.  The Committee may permit Awards to be exercised by
and paid to certain persons or entities related to the Participant, including
but not limited to members of the Participant’s immediate family, or charitable
institutions, trusts or other entities controlled by or whose beneficiaries or
beneficial owners are the Participant and/or members of the Participant’s
immediate family or to such other related persons or entities as may be approved
by the Committee, pursuant to such conditions and procedures, including
limitations on subsequent transfers, as the Committee may establish.  Consistent
with Section 6.4, any permitted transfer shall be subject to the condition that
the Committee receive evidence satisfactory to it that the transfer (i) is being
made for essentially donative, estate and/or tax planning purposes on a
gratuitous or donative basis and without consideration (other than nominal
consideration or in exchange for an interest in a qualified transferee), and
(ii) will not compromise the Corporation’s ability to register shares issuable
under this Plan on SEC Form S-8 under the Securities Act or a Subsidiary’s
ability to rely on SEC Rule 701 thereunder with respect to Subsidiary interests
or securities.  Notwithstanding the foregoing, ISOs and Restricted Stock Awards
shall be subject to any and all additional transfer restrictions under the Code.

 

5

--------------------------------------------------------------------------------


 

(c)           Further Exceptions to Limits On Transfer.  The exercise and
transfer restrictions in Section 1.8(a) shall not apply to:

 

(i)            transfers to the Corporation,

 

(ii)           the designation of a beneficiary to receive benefits in the event
of the Participant’s death or, if the Participant has died, transfers to or
exercise by the Participant’s beneficiary, or, in the absence of a validly
designated beneficiary, transfers by will or the laws of descent and
distribution,

 

(iii)          subject to any applicable ISO limitations, transfers to a family
member (or former family member) pursuant to a domestic relations order if
approved or ratified by the Committee,

 

(iv)          if the Participant has suffered a disability, permitted transfers
or exercises on behalf of the Participant by his or her legal representative, or

 

(v)           the authorization by the Committee of “cashless exercise”
procedures with third parties who provide financing for the purpose of (or who
otherwise facilitate) the exercise of Awards consistent with applicable laws and
the express authorization of the Committee.

 

2.     OPTIONS.

 

2.1          Grants.

 

One or more Options may be granted under this Article to any Eligible Person. 
Each Option granted shall be designated in the applicable Award Agreement, by
the Committee as either an Incentive Stock Option, subject to Section 2.3, or a
Nonqualified Stock Option.

 

2.2          Option Price.

 

(a)           Pricing Limits.  The purchase price per share of the Common Stock
covered by each Option shall be determined by the Committee at the time of the
Award, provided that such price shall be no less than 100% (110% in the case of
an Incentive Stock Option granted to a Participant described in Section 2.4) of
the Fair Market Value of the Common Stock on the date of grant and in all cases
shall not be less than the par value thereof, payable in any form of lawful
consideration specified by the Committee.

 

6

--------------------------------------------------------------------------------


 

(b)           Payment Provisions.  The purchase price of any shares purchased on
exercise of an Option granted under this Article shall be paid in full at the
time of each purchase in one or a combination of the following methods:  (i) in
cash or by electronic funds transfer; (ii) by check payable to the order of the
Corporation;  or (iii) by the delivery of shares of Common Stock of the
Corporation already owned by the Participant, provided, however, that the
Committee may in its absolute discretion limit the Participant’s ability to
exercise an Award by delivering such shares.  Shares of Common Stock used to
satisfy the exercise price of an Option shall be valued at their Fair Market
Value on the date of exercise.  In addition to the payment methods described
above and to the extent permitted by applicable law, the Committee may provide
that the Option can be exercised and payment made by delivering a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Corporation the amount of sale proceeds necessary to pay
the exercise price and, unless otherwise allowed by the Committee, any
applicable tax withholding under Section 6.5.  The Corporation shall not be
obligated to deliver the shares unless and until it receives full payment of the
exercise price therefor and any related withholding obligations have been
satisfied.

 

2.3          Limitations on Grant and Terms of Incentive Stock Options.

 

(a)           $100,000 Limit.  To the extent that the aggregate “Fair Market
Value” of stock with respect to which incentive stock options first become
exercisable by a Participant in any calendar year exceeds $100,000, taking into
account both Common Stock subject to Incentive Stock Options under this Plan and
stock subject to incentive stock options under all other plans of the Company,
such options shall be treated as Nonqualified Stock Options.  For this purpose,
the “Fair Market Value” of the stock subject to options shall be determined as
of the date the options were awarded.  In reducing the number of options treated
as incentive stock options to meet the $100,000 limit, the most recently granted
options shall be reduced first.  To the extent a reduction of simultaneously
granted options is necessary to meet the $100,000 limit, the Committee may, in
the manner and to the extent permitted by law, designate which shares of Common
Stock are to be treated as shares acquired pursuant to the exercise of an
Incentive Stock Option.

 

(b)           Other Code Limits.  Incentive Stock Options may only be granted to
Eligible Employees of the Corporation or a Subsidiary that qualifies as a
“subsidiary corporation” pursuant to Section 424(f) of the Code.  For this
purpose, a “subsidiary corporation” means any Subsidiary that is a corporation
in an unbroken chain of corporations beginning with the Corporation if, at the
time of the granting of the option, each of the corporations other than the last
corporation in the unbroken chain of corporations owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.  There shall be imposed in any Award Agreement
relating to Incentive Stock Options such other terms and conditions as from time
to time are required in order that the Option be an “incentive stock option” as
that term is defined in Section 422 of the Code.

 

7

--------------------------------------------------------------------------------


 

2.4          Limits on 10% Holders.

 

No Incentive Stock Option may be granted to any person who, at the time the
Option is granted, owns (or is deemed to own under Section 424(d) of the Code)
shares of outstanding Common Stock possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation, unless the
exercise price of such Option is at least 110% of the Fair Market Value of the
stock subject to the Option and such Option by its terms is not exercisable
after the expiration of five years from the date such Option is granted.

 

2.5          Effects of Termination of Employment or Service.

 

(a)           Options.  Unless otherwise provided in, or by authorized amendment
to, the Award Agreement or provided in another applicable agreement with the
Participant:

 

(i)            Options — Resignation or Dismissal.  If the Participant’s
employment by (or other service specified in the Award Agreement to) the Company
terminates for any reason (the date of such termination being referred to as the
“Severance Date”) (other than Total Disability or death, Retirement, or for
Cause (as determined in the discretion of the Committee)), the Participant shall
have three months after the Severance Date, but not beyond the original option
term, to exercise any Option to the extent it is exercisable on the Severance
Date.  In the case of a termination for Cause, the Option shall terminate on the
Severance Date.  In other cases, the Option, to the extent not exercisable on
the Severance Date, shall terminate on that date.

 

(ii)           Options — Death or Disability.  If the Participant’s employment
by (or specified service to) the Company terminates as a result of Total
Disability or death, the Participant, Participant’s Personal Representative or
his or her Beneficiary, as the case may be, shall have until 12 months after the
Severance Date, but not beyond the original option term, to exercise any Option
to the extent it is exercisable by the Severance Date.  The Option, to the
extent not exercisable on the Severance Date, shall terminate on that date.

 

(iii)          Options — Retirement.  If the Participant’s employment by (or
specified service to) the Company terminates as a result of Retirement, the
Participant, Participant’s Personal Representative or his or her Beneficiary, as
the case may be, shall have until 12 months after the Severance Date, but not
beyond the original option term, to exercise any Nonqualified Stock Option
(three months after the Severance Date in the case of an Incentive Stock Option)
to the extent it is exercisable by the Severance Date.  The Option, to the
extent not exercisable on the Severance Date, shall terminate on that date.

 

8

--------------------------------------------------------------------------------


 

(b)           Certain SARs.  Any SAR granted concurrently or in tandem with an
Option shall have the same post-termination provisions and exercisability
periods as the Option to which it relates, unless the Committee otherwise
provides.

 

(c)            Committee Discretion.  Notwithstanding and without limiting the
foregoing provisions of this Section 2.5, in the event of, or in anticipation
of, a termination of employment or service with the Company for any reason the
Committee may, in its discretion, increase the portion of the Participant’s
Award available to the Participant, or Participant’s Beneficiary or Personal
Representative, as the case may be, or, subject to the provisions of
Section 1.6, extend the exercisability period, upon such terms as the Committee
shall determine and expressly set forth in or by amendment to the Award
Agreement.

 

(d)           Limitations on Incentive Stock Options.  Notwithstanding the
foregoing, to the extent that the post-termination exercise period of an
Incentive Stock Option exceeds the limitations under Section 422 the Code, such
Option will cease to be treated as an Incentive Stock Option and shall be
treated as a Nonqualified Stock Option at such time that the applicable time
limit is exceeded.

 

2.6          Limitation on Exercise of Option Award.  No Participant may receive
Common Stock upon exercise of an Option to the extent that it will cause such
person to Beneficially or Constructively Own Equity Shares in excess of the
Ownership Limit.  If a Participant exercises any portion of an Option (by
tendering the exercise price to the Corporation) which upon delivery of the
Common Stock would cause the holder of the Option to Beneficially or
Constructively Own Equity Shares in excess of the Ownership Limit, the
Corporation shall have the right to deliver to the Participant, in lieu of
Common Stock, a check or cash in the amount equal to the Fair Market Value of
the Common Stock otherwise deliverable on the date of exercise (minus any
amounts withheld pursuant to Section 6.5).

 

3.              STOCK APPRECIATION RIGHTS (INCLUDING LIMITED STOCK APPRECIATION
RIGHTS).

 

3.1          Grants.

 

In its discretion, the Committee may grant to any Eligible Person Stock
Appreciation Rights either concurrently with the grant of another Award or in
respect of an outstanding Award, in whole or in part, or independently of any
other Award.  Any Stock Appreciation Right granted in connection with an
Incentive Stock Option shall contain such terms as may be required to comply
with the provisions of Section 422 of the Code and the regulations promulgated
thereunder, unless the holder otherwise agrees.

 

3.2          Exercise of Stock Appreciation Rights.

 

(a)           Tandem SARs.  Unless the Award Agreement or the Committee
otherwise provides, a Stock Appreciation Right related to an Option shall be
exercisable at such time or times, and to the extent, that the related Option
shall be exercisable.  The base price of any SAR related to an Option may be
less than the Fair Market Value of the Common Stock on the grant date, provided
that such price shall be no less than the exercise price of the related Option. 
To the extent that a Stock Appreciation Right is exercised, the number of shares
subject to the Stock Appreciation Right and the related Option of the
Participant shall, however, be reduced by the referenced number of underlying
shares as to which the exercise related.

 

9

--------------------------------------------------------------------------------


 

(b)           Stand-Alone SARs.  Subject to Sections 1.6 and 1.7, a Stock
Appreciation Right granted independently of any other Award shall be exercisable
pursuant to the terms of the Award Agreement.  The base price of each
stand-alone SAR shall be determined by the Committee at the time of the Award,
provided that such price shall be no less than 100% of the Fair Market Value of
the Common Stock on the date of grant.

 

3.3          Payment.

 

(a)           Amount.  Unless the Committee otherwise provides, upon exercise of
a Stock Appreciation Right and the attendant surrender of an exercisable portion
of any related Award, the Participant shall be entitled to receive payment of an
amount determined by multiplying:

 

(i)            the difference obtained by subtracting the exercise price per
share of Common Stock under the related Award (if applicable) or the initial
share value specified in the Award from the Fair Market Value of a share of
Common Stock on the date of exercise of the Stock Appreciation Right, by

 

(ii)           the number of shares with respect to which the Stock Appreciation
Right shall have been exercised.

 

(b)           Form of Payment.  The Committee, in its sole discretion, shall
determine the form in which payment shall be made of the amount determined under
paragraph (a) above, either solely in cash, solely in shares of Common Stock
(valued at Fair Market Value on the date of exercise of the Stock Appreciation
Right), or partly in such shares and partly in cash, provided that the Committee
shall have determined that such exercise and payment are consistent with
applicable law.  If the Committee permits the Participant to elect to receive
cash or shares (or a combination thereof) on such exercise, any such election
shall be subject to such conditions as the Committee may impose. 
Notwithstanding anything contained herein to the contrary, no Participant may
receive Common Stock upon the exercise of a Stock Appreciation Right to the
extent it will cause such person to Beneficially or Constructively Own Equity
Shares in excess of the Ownership Limit.  In the event that a Participant
exercises any portion of a Stock Appreciation Right which upon delivery of
Common Stock would cause such Participant to Beneficially or Constructively Own
Equity Shares in excess of the Ownership Limit, the Corporation shall have the
right, notwithstanding any election granted to the Participant by the Committee,
to deliver a check or cash to the Participant.

 

10

--------------------------------------------------------------------------------


 

4.     RESTRICTED STOCK AND STOCK UNIT AWARDS.

 

Subject to any applicable limitations under applicable law, resolutions of the
Board, other generally applicable terms and conditions of this Plan, and such
rules and procedures as the Committee may establish from time to time:

 

4.1          Grants.

 

(a)           Restricted Stock.  The Committee may, in its discretion, grant one
or more Restricted Stock Awards to any Eligible Person.  Each Restricted Stock
Award Agreement shall specify the number of shares of Common Stock to be issued
to the Participant, the date of such issuance, the consideration for such shares
(but not less than the minimum lawful consideration under applicable law) by the
Participant, the extent (if any) to which and the time (if ever) at which the
Participant shall be entitled to dividends, voting and other rights in respect
of the shares prior to vesting, and the restrictions (which may be based on
performance criteria, passage of time or other factors or any combination
thereof) imposed on such shares and the conditions of release or lapse of such
restrictions.  Such restrictions shall not lapse earlier than six months after
the Award Date, except to the extent the Committee may otherwise provide, such
as in the case of Awards principally for services already rendered, or to the
extent provided in an applicable agreement with the Participant.  Stock
certificates or book entries representing shares of Restricted Stock pending the
lapse of the restrictions (“Restricted Shares”) shall bear a legend or notation
making appropriate reference to the restrictions imposed hereunder and (if in
certificate form) shall be held by the Corporation or by a third party
designated by the Committee until the restrictions on such shares shall have
lapsed and the shares shall have vested in accordance with the provisions of the
Award and Section 1.7.  Upon issuance of the Restricted Stock Award, the
Participant may be required to provide such further assurance and documents as
the Committee may require to enforce the restrictions.

 

(b)           Stock Units.  The Committee may, in its discretion, authorize and
grant to any Eligible Person a Stock Unit Award or the crediting of Stock Units
for services rendered or to be rendered or in lieu of other compensation,
consistent with other applicable terms of this Plan, may permit an Eligible
Person to irrevocably elect to defer by means of Stock Units or receive in Stock
Units all or a portion of any Award hereunder, or may grant Stock Units in lieu
of, in exchange for, in respect of, or in addition to any other compensation or
Award under this Plan.  The specific terms, conditions, and provisions relating
to each Stock Unit grant or election, including the applicable vesting and
payout provisions of the Stock Units and the form of payment to be made at or
following the vesting thereof, shall be set forth in or pursuant to the
applicable agreement or Award and any relevant Company bonus, performance or
other service or deferred compensation plan, in form substantially as approved
by the Committee.

 

(c)           Payouts.  The Committee in the applicable Award Agreement or the
relevant Company deferred compensation plan may permit the Participant to elect
the form and time of payout of vested Stock Units on such conditions or subject
to such procedures as the Committee may impose, and may permit or require
Restricted Stock or Stock Unit offsets or other provision for payment of any
applicable taxes that may be due on the crediting, vesting or payment in respect
of the Stock Units in accordance with Section 6.5.

 

11

--------------------------------------------------------------------------------


 

4.2          Restrictions.

 

(a)           Pre-Vesting Restraints.  Except as provided in Section 4.1 and
1.8, Restricted Shares comprising any Restricted Stock Award and rights in
respect of Stock Unit Awards may not be sold, assigned, transferred, pledged or
otherwise disposed of or encumbered, either voluntarily or involuntarily, until
the restrictions on Restricted Shares have lapsed and the shares issuable
pursuant to the Stock Unit Award have been issued.

 

(b)           Dividend and Voting Rights.  Unless otherwise provided in the
applicable Award Agreement, a Participant receiving a Restricted Stock Award
shall be entitled to dividend and voting rights for all shares issued even
though they are not vested, provided that such rights shall terminate
immediately as to any Restricted Shares that cease to be eligible for vesting. 
Restricted Stock Awards (to the extent not also entitled to receive dividends)
and Stock Unit Awards may include Dividend Equivalent Rights to the extent
authorized by the Committee, as provided in Section 5.6.

 

(c)           Payments.  If the Participant shall have paid or received cash,
shares or other property (including any payments in respect of dividends) in
connection with the Restricted Stock Award or Stock Unit Award, the Award
Agreement shall specify the extent (if any) to which such amounts shall be
returned (with or without an earnings factor) as to any Restricted Shares or
Stock Unit Awards which cease to be eligible for vesting.

 

4.3          Return to the Corporation.

 

Unless the Committee otherwise expressly provides, Restricted Shares or Stock
Units that remain subject to conditions to vesting upon restrictions at the time
of termination of employment or service or are subject to other conditions to
vesting that have not been satisfied by the time specified in the applicable
Award Agreement shall not vest and shall be returned to the Corporation or
cancelled, as the case may be, unless the Committee otherwise provides in or by
amendment to the applicable terms of the Award.

 

5.              PERFORMANCE SHARE AWARDS, OTHER STOCK AWARDS AND DIVIDEND
EQUIVALENT RIGHTS.

 

5.1          Grants of Performance Share Awards.

 

Subject to Section 6.4, the Committee may, in its discretion, grant Performance
Share Awards to Eligible Persons based upon such factors as the Committee shall
deem relevant in light of the specific type and terms of the award.  An Award
Agreement shall specify the maximum number of shares of Common Stock (if any)
subject to the Performance Share Award, the consideration (but not less than the
minimum lawful consideration and subject to any limitations under applicable
law,

 

12

--------------------------------------------------------------------------------


 

resolutions of the Board, other generally applicable terms and conditions of
this Plan) to be paid for any such shares as may be issuable to the Participant,
the duration of the Award and the conditions upon which delivery of any shares,
cash or other property to the Participant shall be based.  The amount of cash or
shares or other property that may be deliverable pursuant to such Award shall be
based upon the degree of attainment over a specified period of not more than 10
years (a “performance cycle”) as may be established by the Committee of such
measure(s) of the performance of the Company (or any part thereof) or the
Participant as may be established by the Committee.  The Committee may provide
for full or partial credit, prior to completion of such performance cycle or the
attainment of the performance achievement specified in the Award, in the event
of the Participant’s death, Retirement, Total Disability, a Change in Control
Event or in such other circumstances as the Committee may determine.

 

5.2                               Special Performance-Based Awards.

 

(a)                                 General Provisions.  Without limiting the
generality of the foregoing, and in addition to qualifying awards granted under
other provisions of this Plan (i.e. Options or SARs granted with an exercise
price not less than Fair Market Value at the applicable date of grant for
Section 162(m) purposes to Eligible Employees (“Presumptively Qualifying
Awards”)), the Committee may authorize and grant to any Eligible Employee, other
cash or stock-related performance-based awards, including “performance-based”
awards within the meaning of Section 162(m) of the Code (“Performance-Based
Awards”), whether in the form of restricted stock, stock appreciation rights,
performance stock, phantom stock, stock units, Dividend Equivalent Rights
(“DERs”), or other rights, whether or not related to stock values or
appreciation, and whether payable in cash, Common Stock or a combination
thereof.  If the Award (other than a Presumptively Qualifying Award) is intended
as performance-based compensation under Section 162(m) of the Code, the vesting
or payment thereof will depend on the performance of the Company on a
consolidated, Subsidiary, segment,  division, region or property basis, measured
on an absolute basis or relative to other companies, an index, or other
benchmark, with reference to performance goals relative to one or more of the
following business criteria (the “criterion”):  funds from operations, EBITDA,
stock appreciation, total stockholder return, total revenue growth, net income,
net operating income growth, occupancy gains, releasing spreads, square footage
growth, sales per square foot growth, same center net operating income growth,
gross operating margin improvement, and improvement in balance sheet metrics. 
To qualify Awards as performance-based under Section 162(m), the applicable
business criteria and specific performance goal or goals (“targets”) must be
established and approved by the Committee during the first 90 days of the
applicable performance period (or before one-quarter of the performance
measurement period has elapsed, if such period is less than one year) and while
the performance relating to such targets remains substantially uncertain within
the meaning thereof.  To the extent provided in the applicable Award Agreement,
performance targets shall be adjusted to exclude the impact of an event or
occurrence which the Committee determines should appropriately be excluded,
including: (i) restructurings, discontinued operations, and other unusual or
nonrecurring gains and losses, (ii) an event not directly related to the
operations of the Company, Subsidiary, segment, division, region, or property,
(iii) the cumulative effects of tax or accounting changes, or (iv) other events
not foreseen at the time the targets were set.  The applicable performance
measurement period may be not less than three months nor more than 10 years.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Maximum Award.  Grants or awards under this
Section 5.2 may be paid in cash or stock or any combination thereof.  In no
event shall grants of stock-related Awards (other than Options and Stock
Appreciation Rights) made in any calendar year to any Eligible Employee under
this Plan relate to more than 1,000,000 shares, subject to adjustment pursuant
to Section 6.2.  In no event shall grants made to any Eligible Employee under
this Plan of Awards payable only in cash and not related to stock provide for
payment of more than (x) $3,000,000, times (y) the applicable number of years
(not more than 10) to which the Awards relate in the performance periods.  If an
Award pursuant to this Section 5.2 is payable in cash or restricted shares, the
lesser of the share limit or the dollar limit of this Section 5.2(b) shall
apply.

 

(c)                                  Committee Certification.  Except as
otherwise permitted to qualify as performance-based compensation under
Section 162(m), before any Performance-Based Award under this Section 5.2 is
paid, the Committee must certify that the performance standard, target(s), and
the other material terms of the Performance-Based Award were in fact satisfied.

 

(d)                                 Terms and Conditions of Awards.  The
Committee will have discretion to determine the restrictions or other
limitations of the individual Awards under this Section 5.2, including the
authority to reduce Awards, to determine payout schedules and the extent of
vesting or to pay no Awards, in its sole discretion, if the Committee preserves
such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.  The Committee may provide that in the
event a Participant terminates employment or service for any one or more reason
during a Plan Year, the Participant shall forfeit all rights to any Award for
the Plan Year.

 

(e)                                  Expiration of Grant Authority.  As required
pursuant to Section 162(m) of the Code and the regulations promulgated
thereunder, the Committee’s authority to grant new awards that are intended to
qualify as performance-based compensation within the meaning of
Section 162(m) of the Code (other than Presumptively Qualifying Awards) shall
terminate upon the first meeting of the Corporation’s stockholders that occurs
in the fifth year following the year in which the Corporation’s stockholders
first approve this Plan, subject to any subsequent extension that may be
approved by stockholders.

 

5.3                               Grants of Stock Bonuses and Other Awards.

 

Subject to Section 6.4, the Committee may grant a Stock Bonus to any Eligible
Person to reward services, contributions or achievements, or in connection with
the deferral of compensation, the value of which shall be determined by the
Committee, in the manner and on such terms and conditions (including
restrictions on such shares, if any) as determined from time to time by the
Committee.  The number of shares so awarded shall be determined by the
Committee.  The Award may be granted independently or in lieu of a cash bonus.

 

14

--------------------------------------------------------------------------------


 

5.4                               Deferred Payments.

 

The Committee may authorize for the benefit of any Eligible Person the deferral
of any payment of cash or shares or other property that may become due or of
cash otherwise payable under this Plan, and provide for accretions to benefits
thereon based upon such deferment (including, but not limited to a greater
nominal value in shares than in cash or an allowance for interest, dividend
equivalents or appreciation rights) at the election or at the request of such
Participant or as a mandatory basis as a condition of the Award, subject to the
other terms of this Plan.  Such deferral shall be subject to such further
conditions, restrictions or requirements as the Committee may impose, subject to
any then vested rights of Participants.

 

5.5                               Limitations on Awards.

 

Notwithstanding the provisions of this Article 5, in no case may any Award of
shares be granted to the extent that it will cause an Eligible Person to
Beneficially or Constructively Own Equity Shares in excess of the Ownership
Limit.

 

5.6                               Dividend Equivalent Rights.

 

In its discretion, the Committee may grant to any Eligible Person DERs
concurrently with the grant of any Award on such terms as set forth by the
Committee in the Award Agreement.  DERs shall be based on all or part of the
amount of dividends declared on shares of Common Stock and shall be paid or
credited as of dividend payment dates, during the period between the date of
grant (or such later date as the Committee may set) and the date the Award is
settled or expires (or such earlier date as the Committee may set), as
determined by the Committee.  DERs shall be payable in cash, shares or other
property, or (to the extent permitted by law) may be subject to such conditions,
not inconsistent with Section 162(m) (in the case of Options or SARs, or other
Awards intended to satisfy its conditions with respect to deductibility), as may
be determined by the Committee.

 

5.7                               Operating Partnership Units or other
Convertible Units.

 

The Committee may authorize for the benefit of any Eligible Person the issuance
of Common Stock or the payment of cash in connection with, or upon exercise,
conversion or exchange of, operating partnership units (both full value and
appreciation only), phantom units or other interests in Subsidiaries that are
issued by the Subsidiary with the Committee’s approval and any required Board
approval and that are convertible or exchangeable into Common Stock, units or
cash.

 

15

--------------------------------------------------------------------------------


 

5.8                               Alternative Payments  The Committee may
require or allow all or a portion of an Award under this Article 5 to be paid or
credited in the form of shares of Common Stock, Restricted Shares, Stock Units,
an Option or other Award.

 

6.              OTHER PROVISIONS.

 

6.1                               Rights of Eligible Persons, Participants and
Beneficiaries.

 

(a)                                 Employment Status.  Status as an Eligible
Person shall not be construed as a commitment that any Award will be made under
this Plan to an Eligible Person or to Eligible Persons generally.

 

(b)                                 No Employment/Service Agreement.  Nothing
contained in this Plan (or in any other documents under this Plan or in any
Award) shall confer upon any Eligible Employee or other Participant any right to
continue in the employ or other service of the Company, constitute any contract
or agreement of employment or other service or affect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the Company
to change a person’s compensation or other benefits, or to terminate his or her
employment or other service, with or without cause.  Nothing in this Section,
however, is intended to adversely affect any express independent right of such
person under a separate employment or other agreement other than an Award
Agreement.

 

(c)                                  Plan Not Funded.  Awards payable under this
Plan shall be payable in shares or from the general assets of the Company, and
(except as provided in Section 1.4) no special or separate reserve, fund or
deposit shall be made to assure payment of such Awards.  No Participant,
Beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
otherwise provided) of the Company by reason of any Award hereunder.  Neither
the provisions of this Plan (or of any related documents), nor the creation or
adoption of this Plan, nor any action taken pursuant to the provisions of this
Plan shall create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Company and any Participant, Beneficiary or other
person.  To the extent that a Participant, Beneficiary or other person acquires
a right to receive payment pursuant to any Award hereunder, such right shall be
no greater than the right of any unsecured general creditor of the Company.

 

6.2                               Adjustments; Acceleration.

 

(a)                                 Adjustments.  Upon or in contemplation of:
any reclassification, recapitalization, stock split, stock dividend or reverse
stock split (collectively, a “stock split”); any merger, combination,
consolidation, or other reorganization; any spin-off, split-up, or similar
extraordinary dividend distribution in respect of the Common Stock (whether in
the form of securities or property); any exchange of Common Stock or other
securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; or a sale of all or
substantially all the assets of the Corporation as an entirety; then the
Committee shall:

 

16

--------------------------------------------------------------------------------


 

(i)                                     equitably and proportionately adjust any
or all of (a) the number and type of shares of Common Stock (or other
securities) that thereafter may be made the subject of Awards (including the
specific share limits, maximums and numbers of shares set forth elsewhere in
this Plan), (b) the number, amount and type of shares of Common Stock (or other
securities or property) subject to any or all outstanding Awards, (c) the grant,
purchase, or exercise price (which term includes the base price in the case of
SARs or similar rights) of any or all outstanding Awards, (d) the securities,
cash or other property deliverable upon exercise of any or all outstanding
Awards, or (e) (subject to limitations under Section 6.10(c)) the performance
standards appropriate to any or all outstanding Awards, or

 

(ii)                                  make provision for a cash payment or for
the assumption, substitution or exchange of any or all outstanding share-based
Awards or the cash, securities or property deliverable to the holder of any or
all outstanding share-based Awards, based upon the distribution or consideration
payable to holders of the outstanding Common Stock upon or in respect of such
event.

 

The Committee may adopt such valuation methodologies for outstanding Awards as
it deems reasonable in the event of a cash or property settlement and, in the
case of Options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise price of
the Award, unless otherwise provided in, or by authorized amendment to, the
Award Agreement or provided in another applicable agreement with the
Participant.

 

The Committee shall also make equitable or proportionate adjustments in the
number of shares subject to outstanding Awards and the exercise price and/or the
terms of outstanding Awards to take into account cash or stock dividends
declared and paid other than in the ordinary course to the extent determined to
be necessary by the Committee to avoid distortion in the value of the Awards. 
Notwithstanding anything to the contrary set forth in this Section 6.2(a), no
adjustment shall be required if such action would cause an Award to fail to
satisfy the conditions of any applicable exception from the requirements of
Section 409A of the Code or otherwise would subject a participant to the
additional tax imposed under Section 409A of the Code in respect of an
outstanding Award.

 

In any of such events, the Committee may take such action prior to such event to
the extent that the Committee deems the action necessary to permit the
Participant to realize the benefits intended to be conveyed with respect to the
underlying shares in the same manner as is or will be available to stockholders
generally.  In the case of any stock split, if no action is taken by the
Committee, the proportionate adjustments contemplated by clause (a)(i) above
shall nevertheless be made.

 

It is intended that, if possible, any adjustments contemplated by the preceding
provisions of this Section 6.2(a) be made in a manner that satisfies applicable
U.S. legal, tax (including, without limitation and as applicable in the
circumstances, Section 424 of the Code, Section 409A of the Code and
Section 162(m) of the Code) and accounting (so as to not trigger any charge to
earnings with respect to such adjustment) requirements.

 

17

--------------------------------------------------------------------------------


 

Without limiting the generality of Section 1.2(c), any good faith determination
by the Committee as to whether an adjustment is required in the circumstances
pursuant to this Section 6.2(a), and the extent and nature of any such
adjustment, shall be conclusive and binding on all persons.

 

(b)                                 Automatic Termination upon Settlement. 
Without limiting the authority of the Company under Section 6.2(a) or (c), if
provision has been made by the Committee for the assumption, substitution,
exchange or other settlement (each of the foregoing, a “settlement”) or
continuation of at least the vested portion of an outstanding Award pursuant to
Section 6.2(a) upon or in anticipation of either (i) a Change in Control Event
approved by the Board, or (ii) a reorganization event which the Company does not
survive (or does not survive as a public company in respect of its outstanding
common stock) then (subject, however, to the terms of such settlement or
continuation and any specific terms of the Award or another applicable written
agreement to the contrary) the prior outstanding Award shall terminate upon
consummation of the event to the extent so provided.

 

(c)                                  Double Trigger Change in Control
Acceleration of Awards.  The following shall apply to Awards (or replacement
awards) held by any Participant immediately prior to the occurrence of a
Qualified Termination upon or not later than 24 months following a Change in
Control Event:

 

(i)                                     each Option and Stock Appreciation Right
shall become immediately vested and exercisable,

 

(ii)                                  all shares of Restricted Stock shall
immediately vest free of restrictions, and

 

(iii)                               each other Award shall become immediately
payable to the Participant.

 

A “Qualified Termination” for these purposes (i) includes any termination of
employment by the Company (other than for Cause or because of the Participant’s
death or Total Disability), subject to the actual occurrence of the Change in
Control Event, (ii) may include a constructive termination by the Company (such
as a termination by the Participant for specified reasons), and (iii) may be
deemed (subject to actual occurrence of the Change in Control Event before
expiration or other termination of the Award) to include any such termination by
the Company in express contemplation of a publicly announced Change in Control
Event.

 

If Awards are not assumed, continued, or replaced in connection with a Change in
Control Event, the foregoing subsections (i) through (iii) shall apply to such
Awards.

 

18

--------------------------------------------------------------------------------


 

The Committee may override the provisions regarding acceleration in this
Section 6.2(c) by express provision in the Award Agreement or otherwise and may
accord any Eligible Person a right to refuse any acceleration, whether pursuant
to the Award Agreement or otherwise, in such circumstances as the Committee may
approve.  Any acceleration of Awards shall comply with applicable legal
requirements and, if necessary to accomplish the purposes of the acceleration or
if the circumstances require, may be deemed by the Committee to occur (subject
to Section 6.2(d)), immediately prior to the event.

 

(d)                                 Limitation on Award Adjustments.  To the
extent limited by Section 162(m) in the case of an Award intended as a
performance-based award for purposes of Section 162(m) and necessary to assure
deductibility of the compensation payable under the Award, the Committee shall
have no discretion under this Plan (i) to increase the amount of compensation or
the number of shares that would otherwise be due upon the attainment of the
applicable performance goal or the exercise of the option or SAR or (ii) to
waive the achievement of any applicable performance goal as a condition to
receiving a benefit or right under an Award.

 

(e)                                  No Extension Beyond Expiration. 
Notwithstanding the foregoing, in no event shall an Award be reinstated or
extended beyond its final expiration date.

 

(f)                                   Possible Rescission of Acceleration.  If
the vesting of an Award has been accelerated expressly in anticipation of an
event or upon stockholder approval of an event and the Committee or the Board
later determines that the event will not occur, the Committee may rescind the
effect of the acceleration as to any then outstanding and unexercised or
otherwise unvested Awards.

 

(g)                                  Terminology.  As used in this Section 6.2
and without limiting the authority of the Board in other contexts, the term
“Committee” includes alternatively, the Board.

 

6.3                               Effect of Termination of Service on Awards.

 

(a)                                 General.  Subject to Section 2.5, the
Committee shall establish the effect of a termination of employment or service
on the rights and benefits under each Award under this Plan and in so doing may
make distinctions based upon, inter alia, the cause of termination and type of
Award.  Unless otherwise provided in the Award Agreement or other provision of
this Plan or another written agreement with the Participant, the Severance Date
shall be the later of (1) the date of termination (for any reason whatsoever) of
the Participant’s employment by the Company, in the case of an Award granted to
an employee; (2) the date of termination of directorship in the case of an Award
granted to or held by a director (or former employee continuing in service as a
director); or (3) the date of termination of services to the Company, as
determined by the Committee, in the case of an Other Eligible Person. 
Notwithstanding the foregoing, the Committee may authorize by express provision
in or amendment to an Award an extension of the date of termination of the Award
if a person’s status after grant changes from one eligible category to another,
or in other circumstances that the Committee deems appropriate.

 

19

--------------------------------------------------------------------------------


 

(b)                                 Termination of Consulting or Affiliate
Services.  If the Participant is not an Eligible Employee or Non-Employee
Director and provides services as an Other Eligible Person, the Committee shall
be the sole judge of whether the Participant continues to render services to the
Company, unless a written agreement with the Participant or the Award otherwise
provides.  If in these circumstances the Company notifies the Participant in
writing that a termination of services of the Participant for purposes of this
Plan has occurred, then (unless the written agreement or Award otherwise
expressly provides), the Participant’s termination of services for purposes of
Section 2.5, 3, 4.3 or 5 shall be the date which is 10 days after the Company’s
mailing of the notice or, in the case of a termination for Cause, the date of
the mailing of the notice.

 

(c)                                  Effect on Unvested Awards.  Unless
otherwise provided in the applicable Award Agreement and subject to the other
provisions of this Plan, a Restricted Stock Award, Stock Appreciation Right,
Performance Share Award, or Stock Unit Award, to the extent such Award has not
become exercisable, or vested, as the case may be, as of the applicable
Severance Date, shall terminate on the Severance Date without further payment or
benefit of any kind; and any Option theretofore outstanding and not exercisable
shall terminate.  Vested Options and any related SARs are further subject to the
provisions of Section 2.5.

 

(d)                                 Events Not Deemed Terminations of Service. 
Unless Company policy or the Committee otherwise provides, the employment
relationship shall not be considered terminated in the case of (i) sick leave,
(ii) military leave, or (iii) any other leave of absence authorized by the
Company or the Committee; provided that unless reemployment upon the expiration
of such leave is guaranteed by contract or law, such leave is for a period of
not more than 90 days. In the case of any Eligible Employee on an approved leave
of absence, continued vesting of the Award while on leave from the employ of the
Company may be suspended until the employee returns to service, unless the
Committee otherwise provides or applicable law otherwise requires.  In no event
shall an Award be exercised after the expiration of the term set forth in the
Award Agreement.

 

(e)                                  Effect of Change of Subsidiary Status.  For
purposes of this Plan and any Award, if an entity ceases to be a Subsidiary an
involuntary termination of employment or service shall be deemed to have
occurred with respect to each Eligible Person in respect of the Subsidiary who
does not continue as an Eligible Person in respect of another entity within the
Company after giving effect to the Subsidiary’s change of status.

 

6.4                               Compliance with Laws.

 

This Plan, the granting and vesting of Awards under this Plan, the offer,
issuance and delivery of shares of Common Stock, and/or the payment of money
under this Plan or under Awards are subject to compliance with all applicable
federal and state laws, rules and regulations (including but not limited to
state and federal securities law), and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith.  The person
acquiring any securities under this Plan will, if requested by the Company,
provide such assurances and representations to the Company as the Committee may
deem necessary or desirable to assure compliance with all applicable legal and
accounting requirements.

 

20

--------------------------------------------------------------------------------


 

6.5                               Tax Matters.

 

Upon any exercise, vesting, or payment of any Award or upon the disposition of
shares of Common Stock acquired pursuant to the exercise of an Incentive Stock
Option prior to satisfaction of the holding period requirements of Section 422
of the Code, the Company shall have the right at its option to (i) require the
Participant (or Personal Representative or Beneficiary, as the case may be) to
pay or provide for payment of at least the minimum amount of any taxes which the
Company may be required to withhold with respect to such Award event or payment
or (ii) deduct from any amount payable in cash the minimum amount of any taxes
which the Company may be required to withhold with respect to such cash
payment.  In any case where a tax is required to be withheld in connection with
the delivery of shares of Common Stock under this Plan, the Committee may in its
sole discretion (subject to Section 6.4) require or grant (either at the time of
the Award or thereafter) to the Participant the right to elect, pursuant to such
rules and subject to such conditions as the Committee may establish, that the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their Fair Market Value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment.  In no event shall the
shares withheld exceed the minimum number required for tax withholding under
applicable law. Notwithstanding anything to the contrary in the foregoing, the
Company may permit tax withholding in shares in excess of the statutory minimum
provided the accounting rules under ASC 718 will not result in liability
classification of the awards under the rules.

 

6.6                               Plan and Award Amendments, Termination and
Suspension.

 

(a)                                 Board Authorization.  The Board may, at any
time, terminate or, from time to time, amend, modify or suspend this Plan, in
whole or in part.  No Awards may be granted during any suspension of this Plan
or after termination of this Plan, but the Committee shall retain jurisdiction
as to Awards then outstanding in accordance with the terms of this Plan.

 

(b)                                 Stockholder Approval.  To the extent then
required under Section 1.2(b) of the Plan, Sections 162, 422 or 424 of the Code
or any other applicable law or listing agency, or deemed necessary or advisable
by the Board, any amendment to this Plan shall be subject to stockholder
approval.

 

(c)                                  Amendments to Awards.  Without limiting any
other express authority of the Committee under (but subject to) the express
limits of this Plan, the Committee by agreement or resolution may waive
conditions of or limitations on Awards to Participants that the Committee in the
prior exercise of its discretion has imposed, without the consent of a
Participant, and (subject to the requirements of Sections 1.2(b), 1.6 and
6.6(d) and subject to the resolutions of the Board approving the Plan) may make
other changes to the terms and conditions of Awards, including without
limitation, providing for shorter vesting periods or longer exercise periods for
Awards.

 

21

--------------------------------------------------------------------------------


 

(d)                                 Limitations on Amendments to Plan and
Awards.  No amendment, suspension or termination of this Plan or change of or
affecting any outstanding Award shall, without written consent of the
Participant, affect in any manner materially adverse to the Participant any
rights or benefits of the Participant or obligations of the Company under any
Award granted under this Plan prior to the effective date of such change. 
Changes contemplated by Section 6.2 shall not be deemed to constitute changes or
amendments for purposes of this Section 6.6.

 

(e)                                  ISO Acceleration.  The portion of any
Incentive Stock Option accelerated in connection with a Change in Control Event
or any other action permitted hereunder shall remain exercisable as an Incentive
Stock Option only to the extent the applicable $100,000 limitation is not
exceeded.  To the extent exceeded, the accelerated portion of the Option shall
be exercisable as a Nonqualified Stock Option under the Code.

 

6.7                               Privileges of Stock Ownership.

 

Except as otherwise expressly authorized by the Committee or this Plan, a
Participant shall not be entitled to any privilege of stock ownership as to any
shares of Common Stock not actually delivered to and held of record by the
Participant.  No adjustment will be made for dividends or other rights as a
stockholder for which a record date is prior to such date of delivery.

 

6.8                               Effective Date of the Plan.

 

This amended and restated version of the Plan is effective as of January 28,
2016, the date of approval by the Board.  Awards granted under this Plan prior
to such date shall be governed by the terms of this Plan as in effect on the
applicable grant date of the Award and the applicable Award Agreement.  The Plan
shall be submitted for and subject to stockholder approval.

 

6.9                               Term of the Plan.

 

No Award will be granted under this Plan after May 26, 2026 (the “termination
date”) and no Incentive Stock Option will be granted under this Plan after
January 27, 2026.  Unless otherwise expressly provided in this Plan or in an
applicable Award Agreement, any Award granted prior to the termination date may
extend beyond such date, and all authority of the Committee with respect to
Awards hereunder, including the authority to amend an Award, shall continue
during any suspension of this Plan and in respect of Awards outstanding on the
termination date.

 

22

--------------------------------------------------------------------------------


 

6.10                        Governing Law/Construction/Severability.

 

(a)                                 Choice of Law.  This Plan, the Awards, all
documents evidencing Awards and all other related documents shall be governed
by, and construed in accordance with the laws of the State of Maryland.

 

(b)                                 Severability.  If a court of competent
jurisdiction holds any provision invalid and unenforceable, the remaining
provisions of this Plan shall continue in effect.

 

(c)                                  Plan Construction.

 

(i)                                     Rule 16b-3.  It is the intent of the
Corporation that the Awards and transactions permitted by Awards be interpreted
in a manner that, in the case of Participants who are or may be subject to
Section 16 of the Exchange Act, qualify, to the maximum extent compatible with
the express terms of the Award, for exemption from matching liability under
Rule 16b-3.  Notwithstanding the foregoing, the Corporation shall have no
liability to any Participant for Section 16 consequences of Awards or events
under Awards or if a particular Award or event does not so qualify.

 

(ii)                                  Section 162(m).  It is the further intent
of the Company that (to the extent the Company or Awards under this Plan may be
or become subject to limitations on deductibility under Section 162(m) of the
Code), Options or SARs granted with an exercise or base price not less than the
Fair Market Value on the date of grant and performance-based awards under
Section 5.2 of this Plan that are granted to or held by a person subject to
Section 162(m) of the Code will qualify as performance-based compensation or
otherwise be exempt from deductibility limitations under Section 162(m) of the
Code, to the extent that the authorization of the Award (or the payment thereof,
as the case may be) satisfies any applicable administrative requirements
thereof.

 

6.11                        Captions.

 

Captions and headings are given to the sections and subsections of this Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Plan or any provision thereof.

 

6.12                        Stock-Based Awards in Substitution for Stock Options
or Awards Granted by Other Corporation.

 

Awards may be granted under this Plan in substitution for or in connection with
an assumption of employee stock options, SARs, restricted stock or other
stock-based awards granted by other entities to persons who are or who will
become Eligible Persons in respect of the Company, in connection with a
distribution, merger or other reorganization by or with the granting entity or
an affiliated entity, or the acquisition by the Company, directly or indirectly,
of all or a substantial part of the stock or assets of the employing entity. 
The Awards so granted need not comply with other specific terms of this Plan,
provided the Awards reflect only adjustments giving effect to the assumption or
substitution consistent with the conversion applicable to the Common Stock in
the transaction and any change in the issuer of the security.

 

23

--------------------------------------------------------------------------------


 

Any such shares that are issued and any awards that are granted by, or become
obligations of, the Company, as a result of the assumption by the Company or an
affiliate of, or in substitution for, outstanding awards previously granted by
an acquired company (or previously granted by a predecessor employer (or direct
or indirect parent thereof) in the case of persons that become employed by the
Company (or a subsidiary or affiliate) in connection with a business or asset
acquisition or similar transaction) shall not be counted against the maximum
number of shares and awards available for issuance under the Plan.

 

6.13                        Non-Exclusivity of Plan.

 

Nothing in this Plan shall limit or be deemed to limit the authority of the
Board or the Committee to grant awards or authorize any other compensation, with
or without reference to the Common Stock, under any other plan or authority.

 

6.14                        No Corporate Action Restriction.

 

The existence of the Plan, the Award Agreements and the Awards granted hereunder
shall not limit, affect or restrict in any way the right or power of the Board
or the stockholders of the Corporation to make or authorize: (a) any adjustment,
recapitalization, reorganization or other change in the Corporation’s or any
Subsidiary’s capital structure or its business, (b) any merger, amalgamation,
consolidation or change in the ownership of the Corporation or any subsidiary,
(c) any issue of bonds, debentures, capital, preferred or prior preference stock
ahead of or affecting the Corporation’s or any Subsidiary’s capital stock or the
rights thereof, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the Corporation or
any Subsidiary’s assets or business, or (f) any other corporate act or
proceeding by the Corporation or any Subsidiary.  No participant, beneficiary or
any other person shall have any claim under any Award or Award Agreement against
any member of the Board or the Committee, or the Corporation or any employees,
officers or agents of the Corporation or any Subsidiary, as a result of any such
action.

 

6.15                        Other Company Benefit and Compensation Program.

 

Payments and other benefits received by a Participant under an Award made
pursuant to this Plan shall not be deemed a part of a Participant’s compensation
for purposes of the determination of benefits under any other employee welfare
or benefit plans or arrangements, if any, provided by the Corporation or any
Subsidiary, except where the Committee or the Board expressly otherwise provides
or authorizes in writing.  Awards under this Plan may be made in addition to, in
combination with, as alternatives to or in payment of grants, awards or
commitments under any other plans or arrangements of the Company or the
Subsidiaries.

 

24

--------------------------------------------------------------------------------


 

6.16                        Clawback Policy.

 

Awards granted under the Plan shall be subject to the Company’s clawback policy,
as in effect from time to time.

 

7.              DEFINITIONS.

 

7.1                               Definitions.

 

(a)                                 “Award” means (i) an award of any
Option, Stock Appreciation Right, Restricted Stock, Stock Bonus, Stock Unit,
Performance Share Award, Dividend Equivalent Right or deferred payment right,
convertible, exchangeable or other security pursuant to Section 5.7, or other
right or security that would constitute a “derivative security” under
Rule 16a-1(c) of the Exchange Act, or any combination thereof, whether
alternative or cumulative, or (ii) a cash award (whether or not intended to
qualify as a Performance-Based Award under Section 5.2), in each case authorized
by and granted under this Plan.

 

(b)                                 “Award Agreement” means either (1) a written
award agreement in a form approved by the Committee and executed by the
Corporation by an officer duly authorized to act on its behalf, or (2) an
electronic notice of award grant in a form approved consistent with the written
award agreement approved by the Committee and recorded by the Corporation (or
its designee) in an electronic recordkeeping system used for the purpose of
tracking award grants under this Plan generally, as the Corporation may provide
and, in each case and if required by the Corporation, executed or otherwise
electronically accepted by the recipient of the Award in such form and manner as
the Corporation may require.

 

(c)                                  “Award Date” means the date upon which the
Committee took the action granting an Award or such later date as the Committee
designates as the Award Date at the time of the Award.

 

(d)                                 “Award Period” means the period beginning on
an Award Date and ending on the expiration date of such Award.

 

(e)                                  “Beneficial Ownership” shall mean ownership
of Equity Shares by a person who would be treated as an owner of such shares
either directly or indirectly through the application of Section 544 of the
Code, as modified by Section 856(h)(1)(B) of the Code.  The terms “Beneficial
Owner,” “Beneficially Owns” and “Beneficially Owned” shall have correlative
meanings.

 

(f)                                   “Beneficiary” means the person, persons,
trust or trusts designated by a Participant or, in the absence of a designation,
entitled by will or the laws of descent and distribution, to receive the
benefits specified in the Award Agreement and under this Plan in the event of a
Participant’s death, and shall mean the Participant’s executor or administrator
if no other Beneficiary is designated and able to act under the circumstances.

 

25

--------------------------------------------------------------------------------


 

(g)                                  “Board” means the Board of Directors of the
Corporation.

 

(h)                                 “Cause” with respect to a Participant means
(unless otherwise expressly provided in the applicable Award Agreement or
another applicable agreement with the Participant) a termination of service
based upon a finding by the Company, acting in good faith based on its
reasonable belief at the time, that the Participant:

 

(1)                                 has failed to perform job duties in a
material respect without proper cause; or

 

(2)                                 has materially breached a fiduciary duty, or
willfully and materially violated any other duty, law, rule, regulation or
policy of the Company in a manner injurious to the Company; or has been
convicted of a felony; or

 

(3)                                 has materially breached any of the
provisions of any agreement with the Company.

 

A termination for Cause shall be deemed to occur (subject to reinstatement upon
a contrary final determination by the Committee) on the date on which the
Company first delivers written notice to the Participant of a finding of
termination for Cause.

 

(i)                                     “Change in Control Event” means any of
the following:

 

(1)                                 The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of either (A) the then-outstanding shares
of common stock of the Corporation (the “Outstanding Company Common Stock”) or
(B) the combined voting power of the then-outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this definition), the following acquisitions shall not constitute a Change of
Control; (i) any acquisition directly from the Corporation, (ii) any acquisition
by the Corporation, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any affiliate of
the Corporation or successor or (iv) any acquisition by any entity pursuant to a
transaction that complies with Sections (3)(A), (3)(B) and (3)(C) below;

 

(2)                                 Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Corporation’s stockholders, was approved by a vote of at
least two-thirds of the directors then comprising the Incumbent Board (including
for these purposes, the new members whose election or

 

26

--------------------------------------------------------------------------------


 

nomination was so approved, without counting the member and his predecessor
twice) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

 

(3)                                 Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Corporation or any of its subsidiaries, a sale or other
disposition of all or substantially all of the assets of the Corporation, or the
acquisition of assets or stock of another entity by the Corporation or any of
its subsidiaries (each, a “Business Combination”), in each case unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 60% of the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Corporation or all or
substantially all of the Corporation’s assets directly or through one or more
subsidiaries (“Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Corporation or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
20% existed prior to the Business Combination, and (C) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

 

(4)                                 Approval by the stockholders of the
Corporation of a complete liquidation or dissolution of the Corporation.

 

(j)                                    “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

27

--------------------------------------------------------------------------------


 

(k)                     “Commission” means the Securities and Exchange
Commission.

 

(l)                         “Committee” means the Board or one or more
committees appointed by the Board to administer all or certain aspects of this
Plan, each committee to be comprised solely of one or more directors or such
number as may be required under applicable law or the Corporation’s charter or
Bylaws.  Each member of a Committee shall be a “non-employee director” within
the meaning of Rule 16b-3 and an “independent director” under the New York Stock
Exchange listing standards.  Each member of a Committee in respect of his or her
participation in any decision with respect to an Award intended to satisfy the
requirements of Section 162(m) of the Code must satisfy the requirements of
“outside director” status within the meaning of Section 162(m) of the Code;
provided, however, that the failure to satisfy such requirement shall not affect
the validity of the action of any committee otherwise duly authorized and acting
in the matter.

 

(m)                 “Common Stock” means the Common Stock of the Corporation and
such other securities or property as may become the subject of Awards, or become
subject to Awards, pursuant to an adjustment made under Section 6.2 of this
Plan.

 

(n)                     “Company” means, collectively, the Corporation and its
Subsidiaries.

 

(o)                     “Constructive Ownership” shall mean ownership of Equity
Shares by a person who would be treated as an owner of such shares either
directly or indirectly through the application of Section 318 of the Code, as
modified by Section 856(d)(5) of the Code.  The terms “Constructive Owner,”
“Constructively Owns” and “Constructively Owned” shall have correlative
meanings.

 

(p)                     “Corporation” means The Macerich Company, a Maryland
corporation, and its successors.

 

(q)                     “Dividend Equivalent Right” or “DER” means a right
authorized under Section 5.6 of this Plan; provided, however, that Restricted
Stock and other stock-based Awards shall not be deemed to be Awards coupled with
Dividend Equivalent Rights insofar as shares of Common Stock or other securities
underlying these Awards carry by their own terms the right to receive dividends
or distributions.

 

(r)                        “Eligible Employee” means an officer (whether or not
a director) or key employee of the Company.

 

(s)                       “Eligible Person” means an Eligible Employee, a
Non-Employee Director or any Other Eligible Person, as designated by the
Committee in its discretion.

 

(t)                        “Equity Shares” means shares that are either Common
Stock or Preferred Stock.

 

(u)                     “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time.

 

28

--------------------------------------------------------------------------------


 

(v)                     “Fair Market Value” means, unless otherwise determined
or provided by the Committee in the circumstances, the closing price (in regular
trading) for a share of Common Stock on the New York Stock Exchange (the
“Exchange”) for the date in question or, if no sales of Common Stock were
reported on the Exchange on that date, the closing price (in regular trading)
for a share of Common Stock on the Exchange for the next preceding day on which
sales of Common Stock were reported on the Exchange.  The Committee may,
however, provide with respect to one or more Awards that the Fair Market Value
shall equal the closing price (in regular trading) for a share of Common Stock
on the Exchange on the last trading day preceding the date in question or the
average of the high and low trading prices of a share of Common Stock on the
Exchange for the date in question or the most recent trading day.  If the Common
Stock is no longer listed or is no longer actively traded on the Exchange as of
the applicable date, the Fair Market Value of the Common Stock shall be the
value as reasonably determined by the Committee for purposes of the Award in the
circumstances.  The Committee also may adopt a different methodology for
determining Fair Market Value with respect to one or more Awards if a different
methodology is necessary or advisable to secure any intended favorable tax,
legal or other treatment for the particular Award(s) (for example, and without
limitation, the Committee may provide that Fair Market Value for purposes of one
or more Awards will be based on an average of closing prices (or the average of
high and low daily trading prices) for a specified period preceding the relevant
date).

 

(w)                   “Full-Value Award” means any Award under this Plan that is
not an Option grant or a SAR grant.

 

(x)                     “Incentive Stock Option” means an Option which is
intended, as evidenced by its designation, as an incentive stock option within
the meaning of Section 422 of the Code, the award of which contains such
provisions (including but not limited to the receipt of stockholder approval of
this Plan, if the Award is made prior to such approval) and is made under such
circumstances and to such persons as may be necessary to comply with that
section.

 

(y)                     “Nonqualified Stock Option” means an Option that is
designated as a Nonqualified Stock Option and shall include any Option intended
as an Incentive Stock Option that fails to meet the applicable legal
requirements thereof.  Any Option granted hereunder that is not designated as an
incentive stock option shall be deemed to be designated a nonqualified stock
option under this Plan and not an incentive stock option under the Code.

 

(z)                      “Non-Employee Director” means a member of the Board of
Directors of the Corporation who is not an officer or employee of the Company.

 

(aa)              “Option” means an option to purchase Common Stock granted
under this Plan.  The Committee shall designate any Option granted to an
Eligible Person as a Nonqualified Stock Option or an Incentive Stock Option.

 

(bb)              “Other Eligible Person” means any individual consultant or
advisor who renders or has rendered bona fide services (other than services in
connection with the offering or sale of securities of the Company in a capital
raising transaction or as a

 

29

--------------------------------------------------------------------------------


 

market maker or promoter of the Company’s securities) to the Company, and who is
selected to participate in this Plan by the Committee.  An advisor or consultant
may be selected as an Other Eligible Person only if such person’s participation
in this Plan would not adversely affect (1) the Corporation’s eligibility to use
Form S-8 to register under the Securities Act of 1933, as amended, the offering
of shares issuable under this Plan by the Company or (2) the Corporation’s or
any Subsidiary’s compliance with any other laws applicable to transactions or
determinations under this Plan.

 

(cc)                “Ownership Limit” means 9.8% of the lesser of the number or
value of the outstanding Equity Shares of the Corporation, except as otherwise
permitted under the charter of the Corporation.

 

(dd)              “Participant” means an Eligible Person who has been granted an
Award under this Plan.

 

(ee)                “Performance Share Award” means an Award of a right to
receive shares of Common Stock under Section 5.1, or to receive shares of Common
Stock or other compensation (including cash) under Section 5.2, the issuance or
payment of which is contingent upon, among other conditions, the attainment of
performance objectives specified by the Committee.

 

(ff)                  “Personal Representative” means the person or persons who,
upon the disability or incompetence of a Participant, shall have acquired on
behalf of the Participant, by legal proceeding or otherwise, the power to
exercise the rights or receive benefits under this Plan and who shall have
become the legal representative of the Participant.

 

(gg)                “Plan” means this 2003 Equity Incentive Plan, as it may be
amended from time to time.

 

(hh)              “Preferred Stock” means the Preferred Stock of the
Corporation.

 

(ii)                      “Qualified Termination” is defined in Section 6.2(c).

 

(jj)                    “Restricted Shares” or “Restricted Stock” means shares
of Common Stock awarded to a Participant under this Plan, subject to payment of
such consideration, if any, and such conditions on vesting (which may include,
among others, the passage of time, specified performance objectives or other
factors) and such transfer and other restrictions as are established in or
pursuant to this Plan and the related Award Agreement, for so long as such
shares remain unvested under the terms of the applicable Award Agreement.

 

(kk)              “Retirement” means, except as otherwise provided in an Award
Agreement, retirement with the consent of the Company, from active service as an
employee or officer of the Company or, in the case of a Non-Employee Director, a
retirement or resignation as a director, in each case only on or after attaining
age 55 with 10 or more years of service or after attaining age 65.

 

30

--------------------------------------------------------------------------------


 

(ll)                      “Rule 16b-3”  means Rule 16b-3 as promulgated by the
Commission pursuant to the Exchange Act, as amended from time to time.

 

(mm)      “Section 16 Person” means a person subject to Section 16(a) of the
Exchange Act.

 

(nn)              “Securities Act” means the Securities Act of 1933, as amended
from time to time.

 

(oo)              “Severance Date” means the date of termination of employment
or service as further defined in Section 6.3.

 

(pp)              “Stock Appreciation Right” or “SAR” means a right authorized
under this Plan to receive a number of shares of Common Stock or an amount of
cash, or a combination of shares and cash, the aggregate amount or value of
which is determined by reference to a change in the Fair Market Value of the
Common Stock.

 

(qq)              “Stock Bonus” means an Award of shares of Common Stock granted
under this Plan for no consideration other than past services and without
restriction other than such transfer or other restrictions as the Committee may
deem advisable to assure compliance with law.

 

(rr)                    “Stock Unit” means a bookkeeping entry which serves as a
unit of measurement relative to a share of Common Stock for purposes of
determining the payment, in Common Stock or cash, of an Award, including a
deferred benefit or right under this Plan.  Stock Units are not outstanding
shares and do not entitle a Participant to any dividend, voting or other rights
in respect of any Common Stock represented thereby or acquirable thereunder. 
Stock Units, may, however, by express provision in the applicable Award
Agreement, entitle a Participant to dividend equivalent rights, as defined by
the Committee.

 

(ss)                  “Subsidiary” means The Macerich Partnership, L.P.,
Macerich Management Company, Macerich Partners of Colorado LLC, Brooklyn Kings
Plaza LLC, Valley Stream Green Acres LLC, Queens Center SPE LLC, Wilton Mall,
LLC, Macerich Niagara LLC and WMAP L.L.C. or any corporation or other entity
controlled (by stock ownership or otherwise), directly or indirectly by, or
under common control with, the Corporation.

 

(tt)                    “Total Disability” means a “permanent and total
disability” within the meaning of Section 22(e)(3) of the Code and such other
disabilities, infirmities, afflictions or conditions as the Committee by
rule may include.

 

31

--------------------------------------------------------------------------------